Citation Nr: 1436301	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 23, 2012 and to a rating in excess of 30 percent from February 23, 2012 for coronary artery disease (CAD) with a history of myocardial infarction, and status post stents. 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran requested a hearing before the Board in his April 2010 substantive appeal.  A BVA hearing was scheduled for May 2014; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's CAD is manifested, at its greatest severity, by an estimated workload of greater than 5 but not greater than 7 METs resulting in dyspnea and fatigue; left ventricular dysfunction does not have an ejection fraction of 50 percent or lower and acute congestive heart failure within the rating period has not been demonstrated. 


CONCLUSIONS OF LAW

1.  Prior to February 23, 2012, a rating of 30 percent, but no higher, is warranted for CAD with a history of myocardial infarction, and status post stents.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2013).

2.  Since February 23, 2012, the criteria for a disability rating higher than 30 percent for CAD with a history of myocardial infarction, and status post stents are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, DC 7005 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Increased Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The current appeal arises out of a claim received at the RO in November 2008.  In a March 2009 rating decision, the RO granted service connection for CAD, with history of myocardial infarction, and status post stents (claimed as heart condition) and assigned a noncompensable initial rating pursuant to DC 7005, effective November 20, 2008.  In November 2012, the rating was increased to 10 percent, effective October 3, 2007, and to 30 percent, effective February 23, 2012.  The effective date corresponds to a VA examination report.  The Veteran claims the current ratings do not accurately reflect his condition during those time periods.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7005 (2013).

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

After a review of all of the evidence, the Board finds that a 30 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the February 23, 2012 examination have existed throughout the period on appeal.  Significantly, at a February 2009 VA examination, the only other VA examination of record, METs and ejection fraction were not noted.  The Board finds that a 30 percent rating is warranted for the service-connected CAD disability for the entire period on appeal.  The February 2012 VA examination simply confirmed the Veteran's contentions.  

Nevertheless, neither the February 2009 nor the February 2012 VA examinations, or the VA and private treatment records, reflect that the Veteran's CAD resulted in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In fact, in an April 2012 VA addendum to the February 2012 VA examination, it was noted that the Veteran had an ejection fraction of 60 to 65 percent.  A February 2012 VA addendum noted an estimated ejection fraction of 70 percent.  A May 2008 private treatment record noted an ejection fraction of 56 percent.  Moreover, the February 2012 VA examination report noted METs greater than 5 to 7.  As such, a rating a 60 percent is not warranted at any point during the appellate period.  The medical evidence is clear on this point.  

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected CAD with a history of myocardial infarction, and status post stents.  However, the evidence of record, as compared to the rating criteria, does not warrant a rating in excess of 30 percent during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his CAD, he has not submitted evidence of unemployability, or claimed to be unemployable due to CAD.  Although the Board concedes that his CAD affects his ability to work, this has been addressed by the disability rating awarded to the Veteran for this disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded examinations for his CAD in February 2009 and February 2012.  February 2012 and April 2012 addendum opinions were issued.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's CAD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to February 23, 2012, a 30 percent rating, but no higher, for CAD with a history of myocardial infarction, and status post stents is granted.

Since February 23, 2012, a rating in excess of 30 percent for CAD with a history of myocardial infarction, and status post stents is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


